Exhibit 10.5

DEBT FORGIVENESS AGREEMENT

THIS DEBT FORGIVENESS AGREEMENT (this “Agreement”) is made and entered into and
effective as of this 24th day of June, 2014 by and between HEDGEPATH
PHARMACEUTICALS, INC., a Delaware corporation (“HPPI”), and HEDGEPATH, LLC a
Delaware limited liability company (“HP LLC”).

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and as a condition to that certain Securities Purchase Agreement by and between
HPPI and Mayne Pharma Ventures Pty Ltd, an Australian company ACN 168 896 357
(“MPV”), dated on or about a date even herewith (the “Mayne SPA”), as of the
date hereof, HP LLC will waive, cancel and forgive an aggregate of $639,767 of
indebtedness previously advanced by HP LLC to HPPI and currently owed (the
“Forgiven Debt”) in exchange for: (i) 2,530,227 shares of HPPI’s common stock,
par value $0.0001 per share (the “Common Stock”), and 71,635.981 shares of
HPPI’s Series A Convertible Preferred Stock, par value $0.0001 per share (the
“Preferred Stock”, and collectively with the Common Stock, the “Debt Forgiveness
Shares”); and (ii) a warrant to purchase 10,250,569 shares of Common Stock, the
substantial form of which is attached hereto as Exhibit A (the “Debt Forgiveness
Warrant”).

NOW, THEREFORE, in consideration of the foregoing premises, and the agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the parties hereto hereby
agree as follows:

 

1. Forgiven Debt. HP LLC hereby waives, cancels and forgives payment by HPPI of
the Forgiven Debt in consideration of and conditioned upon HP LLC’s receipt of
the Debt Forgiveness Shares and the Debt Forgiveness Warrant. It is acknowledged
and agreed that $189,767 of the Forgiven Debt is being waived, cancelled and
forgiven by HP LLC in consideration of the issuance of the Debt Forgiveness
Shares and $450,000 of the Forgiven Debt is being waived, cancelled and forgiven
by HP LLC in consideration of the issuance of the Debt Forgiveness Warrant.

 

2. Issuance of the Debt Forgiveness Shares and the Debt Forgiveness Warrant.
HPPI hereby issues to HP LLC the Debt Forgiveness Shares and the Debt
Forgiveness Warrant in consideration of the waiver, cancellation and forgiveness
of the Forgiven Debt.

 

3. Representation of No Other Debt. HP LLC represents and warrants that HPPI
does not have any other debts, liabilities or obligations to pay any amounts to
HP LLC other than the Forgiven Debt, all of which shall be waived, cancelled and
forgiven as set forth herein.

 

4. Absence of Note; Cancellation of Forgiven Debt. HPPI has never issued any
note or other instrument evidencing any of the Forgiven Debt. HP LLC has never
received, and does not hold, any note or other instrument evidencing any of the
Forgiven Debt. HPPI has never been obligated to any other party besides HP LLC
for any of the Forgiven Debt. None of the Forgiven Debt nor any instrument
evidencing such obligations has ever been endorsed, pledged, sold, delivered,
transferred, or assigned, and HP LLC does hereby agree that, in the event that
such instruments do come into their possession, it will promptly surrender such
instrument to HPPI for cancellation. HPPI shall cancel the Forgiven Debt on its
books and records immediately following the effectiveness of this Agreement as
set forth herein.

 

5. Effectiveness of Agreement. This Agreement shall only be effective upon the
consummation of the transaction contemplated by the Mayne SPA. If the
transactions contemplated by the Mayne SPA shall not be consummated, this
Agreement and the provisions thereof (even though fully executed) shall be void
and of no force and effect whatsoever.



--------------------------------------------------------------------------------

6. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The parties
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent.

 

7. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person; provided, however, that MPV is an intended third party beneficiary of
this Agreement which has the right to enforce this Agreement as a party hereto.

 

8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

 

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
understanding or representation of any kind preceding the date of this
Agreement. This Agreement may only be amended or modified in a signed by both
parties hereto.

 

10. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

11. Arms Length Transaction. The parties hereto have entered into this Agreement
and the transactions contemplated hereby on an arms-length basis.

 

12. Indemnification. HP LLC shall protect, defend, indemnify and save HPPI
harmless from and against any and all Liabilities (defined below) of any nature
whatsoever (accrued, absolute, contingent or otherwise) which may be brought,
instituted, asserted or made against HPPI arising out of, on account of, with
respect to or resulting from: (a) any inaccuracy of any of the representations
or warranties made by HP LLC in this Agreement or (b) any breach or violation of
or failure to perform any covenant or agreement made by HP LLC in this
Agreement. “Liabilities” means all actions, claims, suits, demands, damages,
amounts paid in settlement, liabilities, fees, costs and expenses, including
attorneys’ fees, costs and expenses.

[Signatures on following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Debt Forgiveness
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

HEDGEPATH PHARMACEUTICALS, INC. By:  

/s/ Nicholas J. Virca

  Name:   Nicholas J. Virca   Title:   President and Chief Executive Officer
HEDGEPATH LLC By:  

Black Robe Capital, LLC,

its Manager

By:  

/s/ Frank E. O’Donnell, Jr.

  Name:   Frank E. O’Donnell, Jr.   Title:   Manager

[Signature page to Debt Forgiveness Agreement]